Citation Nr: 1313145	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a June 1996 RO decision regarding gouty arthritis of the knees and left toe.

2. Whether there was CUE in 1998 and 1999 RO decisions pertaining to the evaluation of the Veteran's service-connected spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to March 1996. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

These issues, along with several others not currently in appellate status, were the subject of a prior April 2010 Board decision.  However, a February 2012 Court of Appeals for Veterans' Claims (Court) order vacated and remanded that decision, as to the specific issues of a finding of CUE in a 1996 RO decision, as well as CUE in 1998 and 1999 RO decisions regarding disability ratings for the Veteran's service-connected spondylolisthesis.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO granted service connection for gouty arthritis of the left great toe and assigned a noncompensable evaluation, effective April 1, 1996; the RO failed to grant service connection for gouty arthritis of any other joints at that time.

2.  In the June 1996 rating decision, the extant law and regulations were correctly applied to the facts as they were know to the RO at that time for the grants of service connection and the evaluation for the gouty arthritis of the left great toe, and the denial of service connection for the right and left knees.

3.  An April 1996 rating decision granted the Veteran service connection for spondylolisthesis with a 10 percent disability rating and the July 1998 rating decision continued the 10 percent disability rating. 

4.  The January 1999 rating decision decreased the Veteran's disability rating for spondylolisthesis to noncompensable, effective December 22, 1998; however, the Veteran's combined disability rating was still at 40 percent.

5.  In the July 1998 and January 1999 rating decisions, the extant law and regulations were correctly applied to the facts as they were know to the RO at that time for the evaluations of spondylolisthesis.


CONCLUSIONS OF LAW

1.  The claim of CUE in the final June 1996 rating decisions that assigned service connection and an evaluation for gouty arthritis of left great toe, and did not grant service connection for gouty arthritis of any other joints, is dismissed without prejudice.  38 U.S.C.A. § 5109A  (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a)  (2012).

2.  The claim of CUE in the final July 1998 and January 1999 rating decisions that assigned evaluations for spondylolisthesis is dismissed without prejudice.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As to the claim of CUE, the Board notes that the provisions of VCAA and of the implementing regulations are not applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 


II. Analysis

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc). 

The CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. 

Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra. 

Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot be CUE. 38 C.F.R. § 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 F.3d at 697). 

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision,"  38 U.S.C. §§ 5109A(b), 7111(b). 

The Board specifically points out that only narrow aspects of the prior April 2010 Board decision were reversed by the Court, and as such, only those specific issues will be addressed in detail below.


A.  Whether there was clear and unmistakable error (CUE) in a June 1996 RO decision regarding gouty arthritis of knees and left toe.

The Veteran testified that all of the previous rating decisions that dealt with service connection and ratings for gouty arthritis of the multiple joints needed to be revised based on CUE.  In an October 2008 statement the Veteran specifically went through every RO rating decision and noted his specific claim of CUE with each rating decision.   The Board points out that the Court, in its February 2012 decision, remanded only the issue of CUE in a June 1996 decision as it pertained to gouty arthritis, and thus only this RO decision will be considered.

However, by way of history, the Veteran filed a claim in January 1996 for service connection for "gout/arthritis of the joints."  An October 1989 radiologic report noted that there was evidence of some narrowing of the medial aspect of the right knee joint with spur formation off the medical femoral epicondyle consistent with mild degenerative arthritis.  The VA then administered VA examinations in March 1996 and May 1996,  and it was noted that there was treatment in 1993 for gout in the ankles, knees, and toes.  The March 1996 VA examination report found the Veteran to have flexion of the knees to 120 degrees, and extension to 0 degrees.  He was diagnosed with gout in the left toe and no abnormality of the right knee.  The RO then issued a rating decision in June 1996 that granted service connection for gout of the left great toe with a noncompensable evaluation, effective April 1, 1996.  The June 1996 rating decision found no abnormality of the Veteran's knees. 

A January 2002 rating decision granted the Veteran service connection for gouty arthritis of the right knee secondary to service-connected gouty arthritis of the left great toe with a 20 percent disability rating, effective November 14, 2000 and service connection for gouty arthritis of the left knee with a noncompensable rating, effective November 14, 2000. 

A March 2003 RO rating decision continued the noncompensable evaluation for the gouty arthritis of the left knee and granted an increased rating of 40 percent for the gouty arthritis of the right knee, effective March 3, 2003. 

A December 2004 RO rating decision recharacterized the issues of gouty arthritis and combined the original separate ratings of gouty arthritis of the left toe, right knee, and left knee and recharacterized the rating to be gouty arthritis for multiple joints with a 60 percent disability rating, effective October 17, 2004.  The rating decision was based on CUE in previous ratings decisions that granted separate ratings and pyramided in violation of 38 C.F.R. § 4.14. 

The Veteran asserts that the June 1996 rating decision should be reversed because there was CUE in the original grant of service connection for gouty arthritis and then subsequently in the assigned rating for the service-connected gouty arthritis of the left great toe. 

The Veteran also asserts that his original grant of service connection should have included his gouty arthritis of the knees since his original claim for service connection included all of the joints and he was diagnosed in service with gouty arthritis of the left toe and bilateral knees.  After a careful review of the evidence the Board finds that there was no CUE in the June 1996 rating decision with the grant of the service connection for only gouty arthritis of the left great toe.  First, the Veteran's January 1996 claim for service connection specifically said "gout/arthritis of the joints."  He was then afforded a VA examination in March 1996 with further x-ray studies administered in May 1996.  It was noted that in 1993 he began complaining of arthritis involving his knees and ankle and sometimes had problems with his toes and elbows; he was then diagnosed with gout.  He was put on the medication Probenecid for the next three to four years and after an episode of acute gout he was taken off of the medication.  He experienced two minor attacks of presumed gout in the previous four years.  Examination of the lower extremity joints revealed the absence of swelling and deformities of the joints.  Flexion of the Veteran's knees were up to 120 degrees and extension was up to 0 degrees.  His May 1996 X-ray studies revealed slight narrowing at the medial compartment of the right knees; otherwise, the mineralization of bony structures were normal, both patellas were unremarkable, and no other gross abnormality was noted.  Based on the Veteran's VA examination and medical information the June 1996 rating decision granted the Veteran service connection for gout of the left great toe with a noncompensable rating under 38 C.F.R. § 4.71a , Diagnostic Code 5002-5017, effective April 1, 1996.  The rating decision specifically stated that the Veteran was not given a separate grant of service connection for gouty arthritis of his knees because there was abnormality found on examination.  The June 1996 rating decision specifically noted that there was no abnormality. 

The Board finds that the Veteran's original claim of service connection was for general gouty arthritis and based on the Veteran's claim he was afforded a VA examination.  However, on examination the only diagnosis was arthritis of the toes.  Therefore, the June 1996 rating decision granted the Veteran service connection for only the left great toe.  This was done because Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer  v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  While there was evidence of record indicating that the Veteran had previously had findings of degenerative, not gouty, arthritis, in an October 1989 private radiological report, the fact that the RO put greater weight on the findings in the then current VA examination report is not a valid basis for CUE.  Further, while that examination showed a range of motion of less than what is considered normal per regulation, that is, a flexion of only 120 degrees, not the regulatory norm of 140 degrees, the examination itself found that to be a normal range of motion for the Veteran.  The RO cannot substitute its medical judgment for that of the examiner, therefore, the Board finds that the RO could reasonably have found that the examiner felt that was a normal range of motion for this particular Veteran based on his body habitus.  Therefore, the Board finds, based on the facts that were known at the time, the law was correctly applied and the Board finds that there was no CUE in not granting service connection for gouty arthritis of the bilateral knees. 

The Veteran has additionally asserted that by granting a noncompensable rating for the service-connected gouty arthritis of the left great toe the June 1996 rating decision committed CUE by underrating his service-connected disability.  The Veteran asserts that based on the March 1996 VA examination and the May 1996 x-ray studies he should have been granted a 60 percent disability rating under 38 C.F.R. § 4.71a , Diagnostic Codes 5002-5017, instead of the noncompensable rating he was granted by the June 1996 rating decision. 

Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added. 

The Veteran was granted a noncompensable rating because he had no limitation of motion of his left great toe. The March 1996 VA examination of the feet revealed an absence of atrophy of the muscles and that the middle interphalangeal joints, proximal interphalangeal joints, and distal interphalangeal joints were normal.  In addition, he did not have any hammertoes or bunions.  It was also stated that he had two minor attacks of presumed gout in the previous four years.  Therefore, since there was no evidence of one or two exacerbations a year in a well-established diagnosis the Veteran did not meet the criteria for a 20 percent disability rating under Diagnostic Code 5002.  Since the Board finds that the Veteran's gouty arthritis of the left great toe did not meet the criteria for a 20 percent disability rating the Board finds that there is no medical evidence that he met the criteria for a 60 percent disability rating as the Veteran asserts.  There was no evidence of weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. 

Therefore, the Board finds that there was no CUE in the June 1996 rating decision, either on the basis that service connection was granted only for gouty arthritis of the left great toe, or that he was granted a noncompensable rating.  The Board notes that simply to allege that previous adjudications had improperly weighed and evaluated evidence can never rise to stringent definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In light of the foregoing, the Board finds that all the facts in the June 1996 rating decision were addressed in light of the applicable statutory and regulatory provisions extant at that time were correctly applied by the RO.  As such, there has been identified no error of fact or law that, when called to the attention of later reviewers, would compel the conclusion that the result would have been manifestly different but for the error in this case.  The Board notes that the "benefit of the doubt rule" is not applicable in CUE cases. 38 C.F.R. § 20.1411 (a) and (b) . 

B.  Whether there was CUE in 1998 and 1999 RO decisions pertaining to the evaluation of the Veteran's service-connected spondylolisthesis. 

The Veteran filed a claim in January 1996 for service connection for spondylolisthesis.  An April 1996 RO rating decision granted the Veteran service connection for spondylolisthesis, effective April 1, 1996, under Diagnostic Code 5299-5292.  The July 1998 RO rating decision continued the 10 percent disability rating.  The January 1999 rating decision reduced the Veteran's disability rating to noncompensable, effective December 22, 1998, since there was evidence that the Veteran's spondylolisthesis improved.  Even though the Veteran's spondylolisthesis was reduced to a noncompensable rating his overall combined disability rating was continued at 40 percent.  The November 2001 rating decision increased the Veteran's disability rating for spondylolisthesis to 10 percent effective November 14, 2000.  The Board notes that the February 2006 RO rating decision on appeal found no revision was warranted in any of the previous rating decisions.  The Board notes that the February 2012 Court decision only remanded this claim as to the issues of the July 1998 and January 1999 RO decisions, and therefore those will be the only decisions addressed in detail below.

July 1998 rating decision 

The July 1998 rating decision continued the 10 percent disability rating for spondylolisthesis.  The Veteran asserts that there was CUE in the July 1998 rating decision because the evidence of record at the time did not show sustained improvement. 

The Board finds that there is no CUE in the July 1998 rating decision because the Veteran did not have a diagnosis of peripheral neuropathy related to his back disability.  As part of the May 1998 VA examination the Veteran underwent an EMG and the Veteran was diagnosed with mild peripheral neuropathy involving the right peroneal and right sural nerves; however, there was no evidence of acute motor root compression on EMG.  It was determined that the symptoms in his lower extremities would not be coming from his back. Therefore, the Veteran could not be granted a disability rating for his peripheral neuropathy because it was not found to be part of his spondylolisthesis. 

In light of the foregoing, the Board finds that all the facts in the July 1998 rating decision were addressed in light of the applicable statutory and regulatory provisions extant at that time were correctly applied by the RO.  As such, there has been identified no error of fact or law that, when called to the attention of later reviewers, would compel the conclusion that the result would have been manifestly different but for the error in this case. 

In its February 2012 decision, the Board specifically indicated that the issue of sustained improvement needed to be addressed for this decision, in the context of a CUE discussion.  The Board however, finds that there is no CUE regarding the issue of sustained improvement, as this July 1998 rating decision did not in any way reduce the Veteran's rating for this disability, and therefore any discussion of sustained improvement is moot.

January 1999 rating decision 

The January 1999 rating decision decreased the Veteran's disability rating from 10 percent to a noncompensable rating because there was evidence that the Veteran's spondylolisthesis improved.  The Veteran asserts that this was CUE as sustained improvement was not shown, nor was notice properly given.

The Board notes that Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e). 

However, the Board finds that there is no CUE in the January 1999 rating decision though the Veteran was not given notice about his reduction.  This is because notice is only required when a lower evaluation would result in a reduction or discontinuance of compensation payments and in this situation the Veteran's combing disability rating of 40 percent was not disturbed and therefore, there was no reduction in his compensation payments. 

Further, the Board finds evidence of record showing sustained improvement.  Specifically noted is a May 1998 VA examination which showed 110 degrees of forward flexion, and 10 degrees of hyperextension.  Muscle strength was intact in the lower extremities with no atrophy.

Also noted is a VA examination of December 1998 which showed the lumbar spine had no pain, tenderness, or spasm.  Range of motion caused no symptoms in the lumbar spine.  He had 110 degrees of forward flexion, and could straight leg raise to 90 degrees without symptoms in the lumbar spine.

The Board finds that the RO could reasonably have found that these two examinations, showing minimal symptomatology, could be found to be evidence of a sustained improvement, particularly over a March 1996 VA examination which showed full range of motion, but more significant evidence of back pain.

In light of the foregoing, the Board finds that all the facts in the January 1999 rating decision were addressed in light of the applicable statutory and regulatory provisions extant at that time were correctly applied by the RO.  As such, there has been identified no error of fact or law that, when called to the attention of later reviewers, would compel the conclusion that the result would have been manifestly different but for the error in this case. 


ORDER

CUE not having been demonstrated, the appeal to reverse or amend the RO's June 1996 rating decision is dismissed.

CUE not having been demonstrated, the appeal to reverse or amend the RO's July 1998 rating decision is dismissed. 

CUE not having been demonstrated, the appeal to reverse or amend the RO's January 1999 rating decision is dismissed.



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


